1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12   SUSTAINABLE PAVEMENT                    Civ. No. 2:17-2687 WBS KJN
     TECHNOLOGIES, LLC,
13
                   Plaintiff,
14                                           ORDER
          v.
15
     RICH HOLIDAY, RYAN (TIM) BONRI,
16   JPMORGAN CHASE BANK, N.A., and
     BANK OF AMERICA, N.A.,
17
                   Defendants.
18

19
                                    ----oo0oo----
20
                Plaintiff’s Motion for Award of Attorneys’ Fees and
21
     Costs (Docket No. 84) is hereby REFERRED to Magistrate Judge
22
     Kendall J. Newman, who heard the original motion in this matter,
23
     for findings and recommendation pursuant to 28 U.S.C. §
24
     636(b)(1)(B).
25
                IT IS SO ORDERED.
26
     Dated:    September 25, 2019
27

28
                                         1
